UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6415



WAYNE THOMAS JOHNSON,

                                              Plaintiff - Appellant,

          versus


SUE MEDFORD, Nurse Supervisor at Marion
Correctional Institution, in her official and
individual     capacity;     SID   HARKLEROAD,
Superintendent     at    Marion   Correctional
Institution, in his official and individual
capacity; ANGELA TWITTY, in her official and
individual capacity; JANE DOE, in her official
and individual capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-1-1-MU)


Submitted:   May 30, 2002                     Decided:   June 7, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Thomas Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne    Thomas    Johnson    appeals    the   district   court’s     order

denying   relief   on   his   42   U.S.C.A.    §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.              Accordingly, we affirm on

the reasoning of the district court.           Johnson v. Medford, No. CA-

02-1-1-MU (W.D.N.C. Feb. 26, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                      AFFIRMED




                                      2